Exhibit 10.70

 

Rockwell Medical, Inc.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is made as of [ ] by and Rockwell
Medical, Inc., a Michigan corporation (the “Company”), and [ ] (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee is [currently/about to become] a director and/or officer of
the Company;

 

WHEREAS, the Company and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of public
companies;

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection against these risks;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract highly competent
persons as directors and officers is in the best interests of the Company and
that the Company should therefore seek to assure such persons that
indemnification is and will be available;

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
[continued] service as a director and/or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, the Board has
determined that it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance Expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified; 

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.     Services to the Company.     Indemnitee agrees to serve, or to continue
to serve, as a director or officer of the Company or, at the request of the
Company, as a director, officer, employee, agent or fiduciary of an Other
Enterprise for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation or is no longer serving in such
capacity.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position.  This Agreement shall
not be deemed an employment contract between the Company or any Other Enterprise
and Indemnitee.  If Indemnitee is an employee of the Company, Indemnitee
specifically acknowledges that Indemnitee’s employment with the Company or an
Other Enterprise, is at will, and the Indemnitee may be discharged at any time
for any reason, with or without cause, except as may be otherwise provided in
any written employment contract between Indemnitee and the Company or any Other
Enterprise.  If indemnitee is a director, Indemnitee specifically acknowledges
that the Indemnitee’s service as a director to the Company or any Other
Enterprise is subject to termination as provided in the Company’s Articles of
Incorporation, Bylaws and the Business Corporation Act of the state of Michigan
(“MBCA”). 

 

2.     Indemnification.

 

(a)   Mandatory Indemnification.    Except as limited by Section 9, the Company
shall indemnify Indemnitee from and against all Expenses and Liabilities with
respect to Proceedings to which Indemnitee may be subject by reason of
Indemnitee’s Official Capacity to the fullest extent authorized or permitted by
the MBCA and applicable law, as currently in effect (subject to Section
4).  Indemnitee shall be conclusively presumed to be





1

--------------------------------------------------------------------------------

 



entitled to indemnification pursuant to this Agreement unless a final and
nonappealable determination has been made by a court of competent jurisdiction
that Indemnitee is not entitled to indemnification.  The termination of any
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption or be used as
evidence that Indemnitee did not meet any particular standard of conduct or that
a court has determined that indemnification is not permitted hereunder or by
applicable law. 

 

(b)   Mandatory Payment of Expenses.  Notwithstanding any other provision in
this Agreement to the contrary, to the extent that Indemnitee is the subject of
a Proceeding by reason of or in any way related to Indemnitee’s Official
Capacity and has been successful in the defense of (i) the entire Proceeding, or
(ii) one or more claims brought as part of the Proceeding, Indemnitee shall be
indemnified by the Company against all Expenses incurred by Indemnitee with
respect to the Proceeding or the particular claims, as the case may be.

 

(c)   Acknowledgement.  The Company and Indemnitee acknowledge that in certain
instances, state or federal law or applicable public policy may prohibit the
Company from indemnifying Indemnitee with respect to a Proceeding or one or more
claims in a Proceeding under this Agreement or otherwise, including the
circumstances described in Section 9. Indemnitee understands and acknowledges
that the Company has undertaken or may be required in the future to undertake
with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee. 

 

3.     Expenses; Indemnification Procedure.

 

(a)   Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee in connection with the investigation, defense, settlement or
appeal of any Proceeding, and in connection with any Proceeding to enforce
Indemnitee’s rights under this Agreement. Indemnitee hereby undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined by a final nonappealable adjudication of a court or administrative
agency having jurisdiction in the matter that Indemnitee is not entitled to be
indemnified by the Company with respect to all or a portion of the advanced
Expenses. Advances shall be unsecured and interest free.  Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company.  This Section 3(a) shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
9 or to any Proceeding for which the Company has assumed the defense thereof in
accordance with the terms of this Agreement.

 

(b)   Notice by Indemnitee. Indemnitee shall notify the Company in writing in
accordance with the provisions of Section 16 hereof of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof.  The written notification to the Company shall
include a description of the nature of the Proceeding and the facts underlying
the Proceeding.  To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such
Proceeding.  Except to the extent such failure to provide notice or delay in
providing notice materially prejudices the Company, the failure by Indemnitee to
notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

 

(c)   Procedure. Any indemnification and advances provided for in Section 2 and
this Section 3 shall be made no later than thirty (30) days after the Company’s
receipt of the written request of Indemnitee and reasonable





2

--------------------------------------------------------------------------------

 



documentation of any Expense or Liability for which indemnity is sought. If a
claim under this Agreement, under any statute, or under any provision of the
Company’s Articles of Incorporation or Bylaws providing for indemnification, is
not paid in full by the Company within thirty (30) days after a written request
for payment thereof has first been received by the Company, Indemnitee may, but
need not, at any time thereafter commence a Proceeding to recover the unpaid
amount of the claim pursuant to Section 6. It shall be a defense to any such
action (other than an action brought to enforce a claim for Expenses incurred in
connection with any Proceeding in advance of its final disposition) that
Indemnitee has not met any applicable standard of conduct which make it
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. However, Indemnitee shall be entitled to receive interim
payments of Expenses pursuant to Section 3(a) unless and until such defense may
be finally adjudicated by court order or judgment from which no further right of
appeal exists.

  

(d)   Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(e)   Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding; with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice and the retention of counsel reasonably acceptable to Indemnitee, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any Expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee’s defense of such Claim, provided that (i) Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
Expenses of Indemnitee’s counsel shall be at the expense of the Company.

 

(f)   Settlement.  The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding or Permitted
Action affected without the Company’s prior written consent, which consent shall
be determined by majority vote of the Company’s directors, excluding Indemnitee.
The Company shall not settle any action or claim in any manner which would
impose any Expense or Liability on Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.

 

4.     Additional Indemnification Rights; Nonexclusivity; Contribution.

 

(a)   Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Articles of Incorporation,
the Company’s Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Michigan corporation to indemnify a member of its board of directors,
an officer or an employee, such changes shall be, ipso facto, within the purview
of Indemnitee’s rights and Company’s obligations, under this Agreement. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Michigan corporation to indemnify a member of its board of directors,
an officer or an employee, such changes, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

 

(b)   Nonexclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
shareholders or disinterested directors, the MBCA, or otherwise, both as to
action in Indemnitee’s Official Capacity and as to action in another capacity
while holding such office. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though he may have ceased to serve in such
capacity at the time of any Proceeding.





3

--------------------------------------------------------------------------------

 



(c)   Contribution. (i)     Whether or not the indemnification provided in this
Agreement is available, in respect of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding) unless such settlement provides for a
full and final release of all claims asserted against Indemnitee.

 

(ii)     The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company other than Indemnitee, who may be jointly
liable with Indemnitee.

 

(iii)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Liabilities and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (A) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (B) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

5.     Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the Expenses
and Liabilities actually incurred by him or her in the investigation, defense,
appeal or settlement of any Proceeding but not the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
and Liabilities to which Indemnitee is entitled.

 

6.     Enforcement of this Agreement by Indemnitee. To the fullest extent
permitted by law, Indemnitee shall have the right to institute a Proceeding to
enforce and/or recover damages for breach of the rights of indemnification and
advancement of Expenses provided in this Agreement, the Company’s Articles of
Incorporation and Bylaws, and applicable law and such Proceeding.  The burden of
proving that indemnification or advancement of Expenses are not appropriate
shall be on the Company.  Neither the failure of the Company to make a
determination of the appropriateness of indemnification nor a determination by
the Company that indemnification is not appropriate shall be a defense to the
action.  The Indemnitee’s Expenses incurred in connection with successfully
establishing his or her right to indemnification or advancement of Expenses, in
whole or in part, in any such Proceeding shall also be paid by the Company,
subject to Section 9. 

 

7.     Officer and Director Liability Insurance. As long as Indemnitee serves in
an Official Capacity and thereafter for so long as Indemnitee shall be subject
to any possible Proceeding related to Indemnitee’s Official Capacity, the
Company shall, at its sole expense, obtain and maintain a policy or policies of
insurance with reputable insurance companies providing coverage that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policy of director and officer liability insurance. In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors and
officers. Notwithstanding the foregoing, the Company shall have no obligation
under this Agreement to obtain or maintain insurance that is substantially
comparable to the current policy if such insurance is not available or, in the
reasonable good faith judgment of two-thirds of the members of the Board, after
consultation with independent legal counsel or other advisors experience in the
subject matter, the premium cost for such insurance is substantially
disproportionate to the benefits of the coverage provided, or if Indemnitee is
covered by similar insurance maintained by any Other Enterprise.

 

8.     Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify





4

--------------------------------------------------------------------------------

 



Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated, and the balance of this
Agreement not so invalidated shall be enforceable in accordance with its terms.

 

9.     Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to:

 

(a)   Claims Initiated by Indemnitee. Indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Permitted Actions
(unless a court of competent jurisdiction determines that each of the material
assertions made by the Indemnitee in such Permitted Action was not made in good
faith or was frivolous); or

 

(b)   Duplicate Payments. Indemnify or advance Expenses to Indemnitee which have
been paid directly to Indemnitee by an insurance carrier under a policy of
officers’ and directors’ liability insurance or by any other party pursuant to
any other obligation to indemnify Indemnitee or otherwise; or

 

(d)   Claims Under Section 16(b). Indemnify or advance Expenses to Indemnitee
for Proceedings arising from the purchase and sale by Indemnitee of securities
in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or any similar successor statute; or

 

(e)   Impermissible Indemnification.  Indemnify Indemnitee if a final decision
by a court of competent jurisdiction determines that such indemnification is
prohibited by applicable law; or

 

(f)   Recoupment or Clawback.  Indemnify or advance Expenses or amounts owed by
Indemnitee to the Company pursuant to any obligation of Indemnitee to reimburse
the Company in connection with any clawback or recoupment policy maintained by
the Company or recoupment or clawback obligation imposed by applicable law; or

 

(g)   Liability to Company.  Indemnify Indemnitee if Indemnitee shall have been
finally adjudged to be liable to the Company unless, and only to the extent
that, the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses and Liabilities which such court shall deem proper.

 

10.   Reliance; Non-Attribution.    

 

(a)   For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or the Board.  The provisions of this Section
10(a) shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met any applicable
standard of conduct.

 

(b)   The knowledge, actions or inactions of any director, officer, agent or
employee of the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification or advancement of Expenses under this
Agreement.

 

11.     Intentions.  The Company shall, to the fullest extent not prohibited by
law, be precluded from asserting in any Proceeding commenced relating to this
Agreement that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this
Agreement.  It is the intent of the Company that the Indemnitee not be required
to incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder.





5

--------------------------------------------------------------------------------

 



12.   Definitions and Construction.

 

(a)   For purposes of this Agreement, the following definitions shall apply to
the referenced words or terms:

 

(i)      “Company” shall mean Rockwell Medical, Inc. and shall also include any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger with Rockwell Medical, Inc. which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued. 

 

(ii)     “Expenses” shall mean all direct and indirect costs (including
attorneys’ fees, related disbursements, court costs, transcript costs, expert
witness and advisory fees and disbursements, and other out of pocket costs
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in a Proceeding) actually and reasonably incurred or to
be incurred in connection with (A) the investigation, defense or appeal of a
Proceeding, including related bonds, (B) serving as an actual or prospective
witness in any matter arising out of or related to Indemnitee’s Official
Capacity, (C) any interviews or depositions with respect to any matter arising
out of or related to Indemnitee’s Official Capacity, and (D) any Permitted
Action brought against the Company by Indemnitee directly, or by means of
impleader, cross complaint, counterclaim or other Proceeding, but does not
include Liabilities.  

 

(iii)    “Liabilities” shall include judgments, penalties, fines (include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan),
damages of any kind, excise taxes and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually incurred by Indemnitee in connection with a
Proceeding.

 

(iv)    “Official Capacity” shall mean Indemnitee’s service as a director,
officer, employee or agent of the Company, or service at the request of the
Company with any Other Enterprise, including service as a director, officer,
employee, manager, trustee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries.

 

(v)     “Other Enterprise” shall mean another corporation, partnership, limited
liability company, joint venture, trust or other enterprise or employee benefit
plans controlled by the Company with respect to which Indemnitee was serving at
the Company’s request as a director, officer, employee, agent or fiduciary;

 

(vi)    “Permitted Action” shall mean (i) any Proceeding against the Company
brought by Indemnitee, alone or with others, in connection with, or related to,
the defense by Indemnitee of any Proceeding brought against Indemnitee by a
third party, the Company, or any Other Enterprise (or brought on behalf of the
Company, including by means of a derivative action), whether by a separately
initiated Proceeding, or impleader, cross-claim, counterclaim, or otherwise;
(ii) a Proceeding brought by Indemnitee to establish or enforce a right of
indemnity under this Agreement, an applicable director and officer liability
insurance policy, the Company’s Articles of Incorporation or Bylaws, or any
other agreement or law pertaining to indemnification of Indemnitee; (iii) a
Proceeding against the Company or any Other Enterprise brought by Indemnitee
which is approved in advance by a majority of the Company’s independent
directors, excluding Indemnitee; and (iv) a Proceeding brought by Indemnitee
which is required under any law; provided that with respect to (i) through (iv)
above, any of the identified actions shall be considered a Permitted Action
regardless of whether Indemnitee is ultimately determined to be entitled to the
relief sought.

 

(vii)    “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, interview, administrative hearing or any other actual, threatened or
completed proceeding, and whether of a civil, criminal, administrative,
legislative, or investigative nature, formal or informal, including any appeal
therefrom, in which Indemnitee was, is or will be involved as a party, potential
party, non-party witness or otherwise by reason of the fact that Indemnitee is
or was acting in his or





6

--------------------------------------------------------------------------------

 



her Official Capacity, in each case whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement.

 

(b)   Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be understood to be followed by the words “without
limitation.”

 

13.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

14.   Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substances satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, provided that, for purposes of this
Section 14, a sale of the Company’s concentrate business shall not be considered
a sale of all or substantially all of the business or assets of the Company.

 

15.   Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto. 

 

16.   Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, (ii)
if mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked, or (iii) mailed by reputable
overnight courier and receipted for by the party addressee, on the date of such
receipt. Addresses for notice to either party are as shown on the signature page
of this Agreement, or as subsequently modified by written notice.

 

17.   Consent to Jurisdiction. The Company and Indemnitee hereby irrevocably and
unconditionally: (a) agree that any Proceeding arising out of or in connection
with this Agreement shall be brought only in the courts of the State of Michigan
(or, if the courts of the State of Michigan do not have jurisdiction, the U.S.
District Court for the Eastern District of Michigan) (a “Michigan Court”) and
not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of a Michigan Court for purposes of any
Proceeding arising out of or in connection with this Agreement, (c) appoint, to
the extent such party is not otherwise subject to service of process in the
State of Michigan, [AGENT FOR SERVICE OF PROCESS], [ADDRESS], [CITY], Michigan
[ZIP CODE] as its agent in the State of Michigan for acceptance of legal process
in connection with any such Proceeding against such party with the same legal
force and validity as if served upon such party personally within the State of
Michigan and (d) waive, and agree not to plead or make, any claim that a
Michigan Court lacks venue or that any such Proceeding brought in a Michigan
Court has been brought in an improper or inconvenient forum.

 

18.   Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Michigan, without regard
to the conflict of law principles thereof.

 

19.   Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue during the period that Indemnitee is a director
or officer of the Company or any Other Enterprise and shall continue thereafter
(i) so long as Indemnitee may be subject to any possible Proceeding (including
any rights of appeal thereto) and (ii) throughout the pendency of any Permitted
Action, even if, in either case, he or she may have ceased to serve in such
capacity at the time of any such Proceeding or Permitted Action.

 

20.   Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that maybe necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.





7

--------------------------------------------------------------------------------

 



21.   Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

ROCKWELL MEDICAL, INC.

 

INDEMNITEE

 

 

 

 

 

By:

 

 

 

Name:

 

Name:

 

Title:

 

 

 

 

 

 

 

Address:

 

Address:

 

30142 Wixom Road

 

 

 

Wixom, MI 48393

 

 

 

Attention:  Thomas E. Klema

 

 

 

 

8

--------------------------------------------------------------------------------